Citation Nr: 1035639	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for post 
operative left lower lobe lobectomy for bronchiectasis of the 
left lower lobe with active chronic bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to increased rating for 
a lung disability is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.

In this case, the RO granted service connection in December 1967 
for a lung disability upon the Veteran's separation from active 
duty for an injury sustained in service.  

In October 2007, this case arrived at the Board, and the same 
month, was sent to the office of the Veteran's representative, 
the American Legion (AL), where, for reasons unknown to the 
undersigned Veterans' Law Judge, it remained for almost three 
years.  In August 2010, a written brief presentation was prepared 
by the AL, and the file was returned to the possession of the 
Board.  In the past three years, no additional records have been 
added to the file, and the present status of the Veteran's lung 
disorder is unclear.   

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and, in claims for disability compensation, 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  In this case, the Board recognizes that the last VA 
examination of the lungs was conducted in December 2005.  VA's 
statutory duty to assist the Veteran includes the duty to conduct 
a thorough and contemporaneous examination so that the evaluation 
of the claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Consequently, a new VA 
examination is required to ascertain the current severity of the 
Veteran's lung disability.

The AMC/RO should also obtain and associate with the claims file 
all outstanding VA and private treatment records concerning his 
lung disability.  See Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. 1. The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated his lung disability since August 
2005.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for an 
appropriate VA examination by a physician 
for an opinion as to the current nature and 
severity of his lung disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  An explanation should be 
provided if additional tests or studies are 
not considered to be necessary.

The examination must be conducted following 
the protocol in VA's Respiratory Disability 
Examination Worksheet.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


